Exhibit 10.14

 
PERFORMANCE SHARE AGREEMENT


pursuant to the


CHESAPEAKE UTILITIES CORPORATION
PERFORMANCE INCENTIVE PLAN




AGREEMENT dated as of December ___, 2006, and entered into, in duplicate, by and
between Chesapeake Utilities Corporation, a Delaware corporation (the
"Company"), and Beth W. Cooper (the "Grantee") who resides at [address of
executive].


WITNESSETH that:


WHEREAS, the Chesapeake Utilities Corporation Performance Incentive Plan (the
"Plan"), to be effective January 1, 2006, has been duly adopted by action of the
Company's Board of Directors (the "Board") on February 24, 2005 and by its
shareholders on May 5, 2005; and


WHEREAS, the Committee of the Board of Directors of the Company referred to in
the Plan (the "Committee") has determined that it is in the best interests of
the Company to grant the Performance Share Award described herein pursuant to
the Plan; and


WHEREAS, the shares of the Common Stock of the Company (“Shares”) that are
subject to this Agreement, when added to the other shares of Common Stock that
are subject to awards granted under the Plan, do not exceed the total number of
shares of Common Stock with respect to which awards are authorized to be granted
under the Plan;


NOW, THEREFORE, it is hereby covenanted and agreed by and between the Company
and the Grantee as follows:


Section 1. Performance Share Award


The Company hereby grants to the Grantee a Performance Share Award for the year
ending December 31, 2007 (the "Award Year"). As more fully described herein, the
Grantee may earn a maximum total of 3,600 Shares (the "Contingent Performance
Shares") upon the Company's achievement of the Performance Goals set forth in
Section 2. Alternatively, the Grantee may elect to receive 800 Shares (the
"Forfeitable Performance Shares"), as detailed in Section 3, in lieu of
receiving any Contingent Performance Shares. The Forfeitable Performance Shares
shall be subject to forfeiture conditions, as set forth in Section 3(c).


Section 2. Contingent Performance Shares


(a)  As soon as practicable after the Company’s independent auditors have
certified the Company’s financial statements for the Award Year, the Committee
shall determine for purposes of this Agreement the Company’s (1) earnings growth
(“EG”), (2) achievement of established milestones and objectives under the
Company’s long-term strategic plan (“SP”), and (3) Shareholder Value as of the
end of the Award Year. The EG, SP and Shareholder Value shall be determined by
the Committee in accordance with the terms of the Plan and this Agreement based
on financial results reported to shareholders in the Company’s annual reports
and shall be subject to adjustment by the Committee for extraordinary events
during the Award Year. The Committee shall promptly notify the Grantee of its
determination.


(b)  The Grantee may earn up to 3,600 Contingent Performance Shares (the
“Maximum Award”) as follows:


(1) The performance measured for Shareholder Value will be the value of $10,000
invested in the Company stock compared to a Utility Index. If the Company’s
performance exceeds the Utility Index, the Grantee will be eligible to earn up
to 800 Contingent Performance Shares of the Maximum Award for the Award Year. If
the value of $10,000 invested for the Award Year does not exceed the Utility
Index for the Award Year, the Grantee shall not earn any Contingent Performance
Shares under this Paragraph (b)(1).


(2) The performance measured for EG will be based upon achieving a growth in
earnings per share of 3.5% to 7% for the award year. If the Company earnings per
share for 2007 is equal to or exceeds $1.79, the Grantee is eligible to earn
1,200 Contingent Performance Shares of the Maximum Award. If the earnings per
share is equal to or greater than $1.82, the Grantee is eligible to earn an
additional 400 Contingent Performance Shares of the Maximum Award. If the
earnings per share is equal to or greater than $1.85, the Grantee is eligible to
earn an additional 400 Contingent Performance Shares of the Maximum Award but in
no event shall the Grantee earn more than 2,000 Contingent Performance Shares of
the Maximum Award under this paragraph (b) (2).


(3)The performance measured for SG will be based upon execution of the Company’s
long-term strategic plan, assuming attainment of pre-authorized milestones and
objectives as established by the Compensation Committee. If the long-term
strategy is executed, the Grantee will be eligible to earn 800 Contingent
Performance Shares of the Maximum Award. After approval from the Company’s Board
of Directors, if the long-term strategic plan is not executed, the Grantee shall
not earn any Contingent Performance Shares under this paragraph (b)(3).


(c) Contingent Performance Shares that are earned by the Grantee pursuant to
this Section 2 shall be issued promptly, without payment of consideration by the
Grantee, within 2 ½ months of the end of the Award Year. The Grantee shall have
the right to vote the Contingent Performance Shares and to receive the dividends
distributable with respect to such Shares on and after, but not before, the date
on which the Grantee is recorded on the Company's ledger as holder of record of
the Contingent Performance Shares (the "Issue Date"). If, however, the Grantee
receives Shares as part of any dividend or other distribution with respect to
the Contingent Performance Shares, such Shares shall be treated as if they are
Contingent Performance Shares, and such Shares shall be subject to all of the
terms and conditions imposed by this Section 2.


(d) Sale, transfer, pledge, or hypothecation of the Contingent Performance
Shares shall be prohibited for a period of three (3) years after the Issue Date
(the "Limitation Period"), and the Performance Shares shall bear a restrictive
legend to that effect. Any attempt to dispose of Contingent Performance Shares
in contravention of this Agreement shall be ineffective. Upon expiration of the
Limitation Period, the transfer restrictions imposed by this Section shall
expire, and new certificates representing the Contingent Performance Shares,
without the restrictive legend described in this paragraph (d), shall be issued,
subject to the provisions of paragraph (e) of this Section 2.


(e) The Performance Shares will be not registered for resale under the
Securities Act of 1933 or the laws of any state except when and to the extent
determined by the Board pursuant to a resolution. Until a registration statement
is filed and becomes effective, however, transfer of the Contingent Performance
Shares after expiration of the Limitation Period shall require the availability
of an exemption from such registration, and prior to the issuance of new
certificates, the Company shall be entitled to take such measures as it deems
appropriate (including but not limited to obtaining from the Grantee an
investment representation letter and/or further legending the new certificates)
to ensure that the Contingent Performance Shares are not transferred in the
absence of such exemption.


(f)  In the event of a Change in Control, as defined in the Plan, during the
Award Year, the Grantee shall earn at least the Maximum Award of Contingent
Performance Shares set forth in this Section 2, as if all employment and
performance criteria were satisfied, without any pro ration based on the
proportion of the Award Year that has expired as of the date of such Change in
Control.


(g) If, during the Award Year, the Grantee is separated from employment,
Contingent Performance Shares shall be deemed earned or forfeited as follows:


(1) Upon voluntary termination by the Grantee (other than for retirement at age
65 or as accepted by the Committee) or termination by the Company for failure of
job performance or other just cause as determined by the Committee, all unearned
Contingent Performance Shares shall be forfeited immediately;


(2) If the Grantee separates from employment by reason of death or total and
permanent disability (as determined by the Committee), the number of Contingent
Performance Shares that would otherwise have been earned at the end of the Award
Year shall be reduced by pro rating such Contingent Performance Shares based on
the proportion of the Award Year during which the Grantee was employed by the
Company, unless the Committee determines that the Contingent Performance Shares
shall not be so reduced;


(3) Retirement of the Grantee at age 65 or as accepted by the Committee shall
not affect the Contingent Performance Shares, which shall continue to be earned
through the remainder of the Award Year, as set forth above.


(h) The Grantee shall be solely responsible for any federal, state and local
taxes of any kind imposed in connection with the delivery of Contingent
Performance Shares. Prior to the transfer of any Contingent Performance Shares
to the Grantee, the Grantee shall remit to the Company an amount sufficient to
satisfy any federal, state, local and other withholding tax requirements. The
Grantee may elect to have all or part of any withholding tax obligation
satisfied by having the Company withhold Shares otherwise deliverable to the
Grantee as Contingent Performance Shares, unless the Committee determines
otherwise by resolution. If the Grantee fails to make such payments or election,
the Company and its subsidiaries shall, to the extent permitted by law, have the
right to deduct from any payments of any kind otherwise due to the Grantee any
taxes required by law to be withheld with respect to the Contingent Performance
Shares.


 




Section 3. Forfeitable Performance Shares


(a) In lieu of earning Contingent Performance Shares, the Grantee may elect to
receive 800 Forfeitable Performance Shares, irrespective of whether the Company
meets any Performance Goals. The Grantee must make any such election on or
before September 30, 2007, and the election must be made in writing, in a manner
prescribed by the Committee. Once made, the election is irrevocable. If a
Grantee makes such an election, he shall not receive any Contingent Performance
Shares under this Agreement.


(b) Any Forfeitable Performance Shares received by the Grantee pursuant to this
Section 3 shall be issued as promptly as possible after December 31, 2007,
without payment of consideration by the Grantee. The Grantee shall have the
right to vote the Forfeitable Performance Shares and to receive the dividends
distributable with respect to such Shares on and after, but not before, the date
on which the Grantee is recorded on the Company's ledger as holder of record of
the Forfeitable Performance Shares (the "Issue Date"). If, however, the Grantee
receives Shares as part of any dividend or distribution with respect to the
Forfeitable Performance Shares, such Shares shall be treated as if they are
Forfeitable Performance Shares, and such Shares shall be subject to all of the
terms and conditions imposed by this Section 3.


(c) The Forfeitable Performance Shares shall be subject to the following
restrictions:


(1) Sale, transfer, pledge or hypothecation of the Forfeitable Performance
Shares shall be prohibited for a period of three (3) years after the Issue Date
(the "Restriction Period"), and the certificates evidencing the Forfeitable
Performance Shares shall bear an appropriate restrictive legend that refers to
the terms, conditions, and restrictions set forth in this Agreement. Any attempt
to dispose of Forfeitable Performance Shares in contravention of this Agreement
shall be ineffective. Upon expiration of the Restriction Period, the transfer
restrictions imposed by this Section shall expire, and new certificates
representing the Forfeitable Performance Shares, without the restrictive legend
described in this paragraph (c)(1), shall be issued, subject to the provisions
of paragraph (f) of this Section 3.


(2) If, during the Restriction Period, the Grantee separates from employment for
any reason other than death, normal retirement, total and permanent disability
(as determined by the Committee), or involuntary termination without cause (as
determined by the Committee), all Forfeitable Performance Shares shall be
forfeited immediately.


(d) All restrictions under paragraph (c) of this Section 3 shall immediately
expire on the earliest of: (A) the Grantee's separation from employment because
of death, total and permanent disability (as determined by the Committee), or
involuntary termination without cause (as determined by the Committee), (B) a
Change in Control, as defined in the Plan, or (C) the end of the Restriction
Period.


(e)  If, after the Grantee has made an election to receive Forfeitable
Performance Shares pursuant to Section 3(a), a Change in Control, as defined in
the Plan, occurs during the Award Year, the Grantee shall receive at least the
total number of Forfeitable Performance Shares due under this Agreement, without
any pro ration based on the proportion of the Award Year that has expired as of
the date of such Change in Control. Pursuant to Section 3(d), such Shares shall
not be subject to any of the restrictions imposed by this Section.


(f) The Forfeitable Performance Shares shall be not registered for resale under
the Securities Act of 1933 or the laws of any state except when and to the
extent determined by the Board pursuant to a resolution. Until a registration
statement is filed and becomes effective, however, transfer of the Forfeitable
Performance Shares after expiration of the Restriction Period shall require the
availability of an exemption from such registration, and prior to the issuance
of new certificates, the Company shall be entitled to take such measures as it
deems appropriate (including but not limited to obtaining from the Grantee an
investment representation letter and/or further legending the new certificates)
to ensure that the Forfeitable Performance Shares are not transferred in the
absence of such exemption.


(g) The Grantee shall be solely responsible for any federal, state and local
taxes of any kind imposed in connection with receipt of the Forfeitable
Performance Shares:


(1) The Grantee agrees that, no later than the date that the restrictions set
forth in Section 3(c) lapse, he shall remit to the Company an amount sufficient
to satisfy any federal, state, local and other withholding tax requirements.


(2) The Grantee may elect to have all or part of any withholding tax obligation
satisfied by having the Company withhold Shares otherwise deliverable to the
Grantee in connection with the Award of Restricted Stock, unless the Committee
determines otherwise by resolution.


(3) If the Grantee properly elects, within 30 days of the Issue Date, to include
in gross income for federal income tax purposes an amount equal to the fair
market value of the Forfeitable Performance Shares, he shall make arrangements
satisfactory to the Committee to remit in the year of issue an amount sufficient
to satisfy any federal, state, local and other withholding tax requirements with
respect to such Forfeitable Performance Shares.


(4) If the Grantee fails to make satisfactory arrangements to meet all
withholding tax obligations, the Company and its subsidiaries shall, to the
extent permitted by law, have the right to deduct from any payments of any kind
otherwise due to the Grantee any taxes required by law to be withheld with
respect to the Forfeitable Performance Shares.


Section 4. Additional Conditions to Issuance of Shares


Each transfer of Contingent Performance Shares or Forfeitable Performance Shares
(together, the "Award Shares") shall be subject to the condition that if at any
time the Committee shall determine, in its sole discretion, that it is necessary
or desirable as a condition of, or in connection with, transfer of Award Shares
(i) to satisfy withholding tax or other withholding liabilities, (ii) to effect
the listing, registration or qualification on any securities exchange or under
any state or federal law of any Shares deliverable in connection with such
exercise, or (iii) to obtain the consent or approval of any regulatory body,
then in any such event such transfer shall not be effective unless such
withholding, listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.








Section 5. Adjustment of Shares


(a) If the Company shall become involved in a merger, consolidation or other
reorganization, whether or not the Company is the surviving corporation, any
right to earn Contingent Performance Shares or to elect to receive Forfeitable
Performance Shares shall be deemed a right to earn or to elect to receive the
consideration into which the Shares represented by the Contingent Performance
Shares or by the Forfeitable Performance Shares would have been converted under
the terms of the merger, consolidation or other reorganization. If the Company
is not the surviving corporation, the surviving corporation (the "Successor")
shall succeed to the rights and obligations of the Company under this Agreement.


(b) If any subdivision or combination of Shares or any stock dividend, capital
reorganization or recapitalization occurs after the adoption of the Plan, the
Committee shall make such proportionate adjustments as are appropriate to the
number of Contingent Performance Shares to be earned and/or to the number of
Forfeitable Performance Shares to be received in order to prevent the dilution
or enlargement of the rights of the Grantee.


Section 6. No Right to Employment


Nothing contained in this Agreement shall be deemed by implication or otherwise
to confer upon the Grantee any right to continued employment by the Company or
any affiliate of the Company.


Section 7. Notice


Any notice to be given hereunder by the Grantee shall be sent by mail addressed
to Chesapeake Utilities Corporation, 909 Silver Lake Boulevard, Dover, Delaware
19904, for the attention of the Committee, c/o the Secretary, and any notice by
the Company to the Grantee shall be sent by mail addressed to the Grantee at the
address of the Grantee shown on the first page hereof. Either party may, by
notice given to the other in accordance with the provisions of this Section,
change the address to which subsequent notices shall be sent.


Section 8. Assumption of Risk


It is expressly understood and agreed that the Grantee assumes all risks
incident to any change hereafter in the applicable laws or regulations or
incident to any change in the market value of the Award Shares.


Section 9. Terms of Plan


This Agreement is entered into pursuant to the Plan (a copy of which has been
delivered to the Grantee). This Agreement is subject to all of the terms and
provisions of the Plan, which are incorporated into this Agreement by reference,
and the actions taken by the Committee pursuant to the Plan. In the event of a
conflict between this Agreement and the Plan, the provisions of the Plan shall
govern. All determinations by the Committee shall be in its sole discretion and
shall be binding on the Company and the Grantee.


Section 10. Governing Law; Amendment


This Agreement shall be governed by, and shall be construed and administered in
accordance with, the laws of the State of Delaware (without regard to its choice
of law rules) and the requirements of any applicable federal law. This Agreement
may be modified or amended only by a writing signed by the parties hereto.


Section 11. Terms of Agreement


This Agreement shall remain in full force and effect and shall be binding on the
parties hereto for so long as any Award Shares issued to the Grantee under this
Agreement continue to be held by the Grantee.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name, and the Grantee has executed the same in evidence of the
Grantee's acceptance hereof, upon the terms and conditions herein set forth, as
of the day and year first above written.


CHESAPEAKE UTILITIES CORPORATION




By: ___________________________________




___________________________________
Beth W. Cooper, Grantee